`UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Moving Box Inc. (Name of small business issuer in our charter) Delaware 27-1994406 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) IRS I.D. 222E . Jones Ave. Wake ForestNC (Address of principal executive offices) (Zip Code) Registrant’s telephone number: Vcorp Services LLC 1811 Silverside Rd. Wilmington DE 19810 (Name, address and telephone number of agent for service) Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Titleofeachclassof securitiestoberegistered Amounttobe registered Proposed maximum offering priceper unit Proposed maximum aggregate offeringprice Amountof registrationfee [1][2] Common Stock offered by the Selling Stockholders [3] $ $ $ TOTAL (1)Estimated in accordance with Rule 457(c) of the Securities Act of 1933 solely for the purpose of computing the amount of the registration fee based on recent prices of private transactions. (2)Calculated under Section 6(b) of the Securities Act of 1933 as .00007130 of the aggregate offering price. (3)Represents shares of the registrant’s common stock being registered for resale that have been issued to the selling shareholders named in this registration statement. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay our effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to Section 8(a) may determine. PROSPECTUS Moving Box Inc. Selling shareholders are offering up to 2,000,000 shares of common stock.The selling shareholders will offer their shares at $0.02 per share until our shares are quoted on the OTC Bulletin Board and, assuming we secure this qualification, thereafter at prevailing market prices or privately negotiated prices.We will not receive proceeds from the sale of shares from the selling shareholders. There are no underwriting commissions involved in this offering.We have agreed to pay all the costs of this offering. Selling shareholders will pay no offering expenses. Prior to this offering, there has been no market for our securities. Our common stock is not now listed on any national securities exchange, the NASDAQ stock market, or the OTC Bulletin Board.There is no guarantee that our securities will ever trade on the OTC Bulletin Board or other exchange. This offering is highly speculative and these securities involve a high degree of risk and should be considered only by persons who can afford the loss of their entire investment.See “Risk Factors” beginning on page 7. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is 2 TABLE OF CONTENTS SUMMARY INFORMATION AND RISK FACTORS 4 RISK FACTORS 7 USE OF PROCEEDS 12 DETERMINATION OFFERING PRICE 12 DILUTION 12 SELLING SHAREHOLDERS 13 PLAN OF DISTRIBUTION 15 LEGAL PROCEEDINGS 17 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, AND CONTROL PERSONS 17 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 18 DESCRIPTION OF SECURITIES 20 INTEREST OF NAMED EXPERTS 21 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES LIABILITIES 21 DESCRIPTION OF BUSINESS 21 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 27 DESCRIPTION OF PROPERTY 30 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 30 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 31 EXECUTIVE COMPENSATION 33 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 35 FINANCIAL STATEMENTS 36 3 Table of Contents SUMMARY INFORMATION AND RISK FACTORS You should carefully read all information in the prospectus, including the financial statements and their explanatory notes, under the Financial Statements prior to making an investment decision. Organization Moving Box, Inc. was incorporated on February 25, 2010, under the laws of the State of Delaware, as a development stage company. On March 23, 2010 Moving Box, Inc. acquired 100% of the Member Interests in Moving Box Entertainment, LLC, a North Carolina limited liability company, in exchange for assumption of their debts and obligations. The inception date is January 1, 2010, because the prior entity, Moving Box Entertainment, LLC, was under common control. We have a principal office at ones Ave, Wake Forest NC 27587 and telephone number is 919.649.3587. Business We were formed to acquire scripts for movie opportunities, to produce the related movies and to sell, lease, license, distribute and syndicate the movies and develop other related media products related to the movies. Since our inception, we have taken the following steps to implement our business plan: · Through our acquisition of Moving Box Entertainment LLC on January 5, 2010, we acquired all interests in and rights and title to an unpublished script entitled "A Box for Rob" (the “Movie”) from an unrelated third party. · We raised the cash amount of $154,245, all the cash funding needed to make the Movie, $154,000 through the sale of Royalty Rights in the Movie as well as well as a loan in the amount of $100,200, representing multiple advances the last of which was July 13, 2010, from Andreas Wilcken, Jr., our president and director . o Three persons invested $154,000 and received the right to the repayment of the amount of their investment by Moving Box, before payment to any other investors or creditors of Moving Box, the first $154,000.00 in Net Revenue received by Moving Box and thereafter 40% of the net revenue derived, or in any way generated by, or related to, the Movie. o The Note (“Wilcken Note”) bears interest at the rate of 8% per annum and is payable out of the first funds which we are entitled to retain under the Production Agreement and Royalty Agreement. · We retained the services of Uptone Pictures, Inc., an unrelated third party, to be the production company for the production and post production of the motion. 4 Table of Contents o Under the Production Agreement, we have paid Uptone $109,553.35 to fund the production and post production of the Movie and agreed to pay Uptone 50% of our Net Profits in the Movie, if any, as defined in the Production Agreement, payable quarterly.All payments made under the Royalty Agreement as well as payments under the Wilcken Note will be treated as costs and deducted in determining our Net Profit in the Movie. The Movie is now in post production and is being edited and posting together video images with sound, sound effects, music colorization, mastering and polishing of the product Management may in the future seek to identify and produce other movie opportunities.We have not identified and have no contracts, agreements or commitments to acquire other movie opportunities. The Offering As of the date of this prospectus, we had 6,500,000 shares of common stock outstanding. Selling shareholders are offering up to 2,000,000 shares of common stock.The selling shareholders will not offer their sharesper share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices We will pay all expenses of registering the securities, estimated at approximately $25,000.We will not receive any proceeds of the sale of these securities. To be quoted on the OTC Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock.The current absence of a public market for our common stock may make it more difficult for you to sell shares of our common stock that you own. Financial Summary Because this is only a financial summary, it does not contain all the financial information that may be important to you. Therefore, you should carefully read all the information in this prospectus, including the financial statements and their explanatory notes before making an investment decision. 5 Table of Contents The following financial information summarizes the more complete historical financial information at the end of this prospectus. Year Ended Three Months Ended March 31, 2010 June 30, 2010 Income Statement Data: Revenue $
